   Case 1:20-cv-03573-TSC Document 14-3 Filed 06/17/21 Page 1 of 1

     SELECTIVE LIST OF RENUNCIATION FEES AROUND THE WORLD




France                                  Free
Luxemburg                               Free
Germany                                 Free
United Kingdom                         372 £
Ireland                                 Free
Italy                                   250€
Austria                                 25€
Sweden                                  Free
Netherlands                             $32
Australia                        205 AUD ≈ $159.408
Mexico                                  Free
Israel                             NIS 345 ≈ $105
India                                   $25
China                            HK575$ ≈ 74$ USD
Russia                                  $65

United States                              $2,350
